DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications dated 6/17/2022.
Claims 1-15 have been elected.  
Claims 16-20 have been cancelled.
Claims 21-25 have been added.
Claims 1-15 and 21-25 are pending.
Claims 1-15 and 21-25 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 11/16/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites “…a storage controller configured to use a buffer memory as a working memory, and comprising a second processor different in type from the first processor…” (independent claim 1, lines 3-4).  The Examiner if “a storage controller” comprises a second processor different in type from the first processor or if “a second processor different in type from the first processor” is a component of “an accelerator.”  For the sake of examination, the Examiner has interpreted “…a storage controller configured to use a buffer memory as a working memory, and comprising a second processor different in type from the first processor…” to read “…a storage controller comprising a second processor different in type from the first processor, wherein the storage controller is configured to use a buffer memory as a working memory…”  Dependent claims 2-10, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 7 recites “…wherein the first processor is configured to use a first buffer memory as a working memory, wherein the buffer memory is a second buffer memory…” (dependent claim 7, lines 1-3).  The Examiner is uncertain if “the buffer memory” of dependent claim 7 refers to “a buffer memory” of independent claim 1 (from which dependent claim 7 depends) or “a first buffer memory” as recited in line 2 of dependent claim 7.  For the sake of examination, the Examiner has interpreted “…wherein the first processor is configured to use a first buffer memory as a working memory, wherein the buffer memory is a second buffer memory…” to read “…wherein the first processor is configured to use a first buffer memory as a working memory, wherein the first buffer memory is a second buffer memory…”
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 11 recites “[a] controller comprising: a first processor; a second processor configured to use a buffer memory as a working memory and having a different type from the first processor; and a bus electrically connecting the first processor and the second processor, wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory responsive to a request of the first processor” (independent claim 11, lines 1-7).  The Examiner is uncertain if “a first processor” and “a second processor … having a different type from the first processor” means that “[a] controller” comprises a first processor of a first type and also a second processor of a different type from the first processor such that “[a] controller” comprises two processors.  The Examiner is also uncertain if “a first communication path between the first processor and the buffer memory” means that “the first processor” and “the buffer memory” communicate indirectly through “the second processor” or if “the first processor” and “the second processor” communicate directly without need of passing communications through “the second processor.”  For the sake of examination, the Examiner has interpreted “[a] controller comprising: a first processor; a second processor configured to use a buffer memory as a working memory and having a different type from the first processor; and a bus electrically connecting the first processor and the second processor, wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory responsive to a request of the first processor” to read “[a] controller comprising: a first processor having a first type; a second processor configured to use a buffer memory as a working memory and having a different type from the first processor; and a bus electrically connecting the first processor and the second processor, wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory using the bus responsive to a request of the first processor.”  Dependent claims 12-15, which ultimately depend from independent claim 11, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2018/0074727 (“Zhao”) in view of U.S. Patent No. 6,525,739 (“Gurumoorthy”).
As per claim 1, Zhao substantially teaches a storage device comprising:
an accelerator comprising a first processor: (Zhao, Abstract; FIG. 3, reference numerals 300 and 306a; and paragraphs 0047-0049, where heterogeneous computing device 300 of Zhao comprises a processing device of hardware accelerator 306a (e.g., a Graphics Processing Unit (GPU)).  Zhao therefore substantially teaches an accelerator comprising a first processor); and
a storage controller configured to use a buffer memory as a working memory, and comprising a second processor different in type from the first processor: (Zhao, Abstract; FIG. 3, reference numerals 300, 302, and 304; and paragraphs 0047-0049 and 0056, where CPU 302 of heterogeneous processing device 300 may use host memory 304 to buffer data and results of working on execution of declared operations.  Host memory 304 is thus a buffer used as a working memory for CPU 302.  The Examiner notes that a CPU (i.e., the second processor) and a GPU (i.e., the first processor) are by definition different types of processing units.  Zhao therefore substantially teaches a storage controller configured to use a buffer memory as a working memory, and comprising a second processor different in type from the first processor);
wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory: (Zhao, Abstract; FIG. 5, reference numerals 502a, 502b, and 504c; FIG. 6, reference numerals 602a, 502b, 504c, 604a, 604b, 604d; and paragraphs 0056-0061, where CPU 302 (i.e., the second processor) performs iterations on data to create results that are stored in buffer partitions (e.g., buffer partitions 604a and 604d) that may be accessible to other heterogeneous processing devices (e.g., GPU 306a, which is the first processor).  The Examiner notes that buffer partitions (e.g., buffer partitions 604a and 604d) may be part of host memory 304 (i.e., the buffer memory) and are used for communication of data between different heterogeneous processors.  Zhao therefore substantially teaches wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory); and
wherein the first processor is configured to access the buffer memory through the first communication path: (Zhao, Abstract; FIG. 5, reference numerals 502a, 502b, and 504c; FIG. 6, reference numerals 602a, 502b, 504c, 604a, 604b, 604d; and paragraphs 0056-0061, where GPU 306a may access data stored in buffer partition 604d in order to access results of CPU iterations performed by CPU 302 (i.e., the second processor).  Zhao therefore substantially teaches wherein the first processor is configured to access the buffer memory through the first communication path).
Zhao does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gurumoorthy teaches method and apparatus to reuse physical memory overlapping a graphics aperture range.
As per claim 1, Gurumoorthy particularly teaches:
wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory responsive to a request of the first processor: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  Gurumoorthy therefore particularly teaches wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory responsive to a request of the first processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gurumoorthy and Zhao before them before the instant application was effectively filed, to modify the invention of Zhao to include the principles of Gurumoorthy of allocating system memory to a graphics card when additional memory is needed by the graphics card and enabling Random Access Memory (RAM) that lies in a GA ranges to remain available.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to enable efficient use of memory allocated for a graphics card and system memory allocated for other system processes (Gurumoorthy, column 4, lines 5-23).
As per claim 2, the rejection of claim 1 is incorporated, and Gurumoorthy further particularly teaches:
wherein, responsive to the request comprising a first type of access request to an unused area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the unused area to the first processor, wherein the first processor is configured to access the unused area of the buffer memory with reference to the allocated virtual address, and wherein an access of the second processor to the unused area is at least partially restricted: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  Gurumoorthy therefore particularly teaches wherein, responsive to the request comprising a first type of access request to an unused area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the unused area to the first processor, wherein the first processor is configured to access the unused area of the buffer memory with reference to the allocated virtual address, and wherein an access of the second processor to the unused area is at least partially restricted).
As per claim 3, the rejection of claim 1 is incorporated, and Gurumoorthy further particularly teaches:
wherein, responsive to the request comprising a second type of access request to an available area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the available area to the first processor, wherein the first processor is configured to access the available area of the buffer memory with reference to the allocated virtual address, and wherein the access of the first processor to the available area is at least partially restricted: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  Gurumoorthy therefore particularly teaches wherein, responsive to the request comprising a second type of access request to an available area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the available area to the first processor, wherein the first processor is configured to access the available area of the buffer memory with reference to the allocated virtual address, and wherein the access of the first processor to the available area is at least partially restricted).
As per claim 4, the rejection of claim 3 is incorporated, and Gurumoorthy further particularly teaches:
wherein the second processor is configured to separately manage virtual addresses, at which an access of an external processor is inhibited, from among virtual addresses of the buffer memory: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  The Examiner lastly notes that the system of Gurumoorthy makes use of virtual memory controlled by a processor, which by definition allocates a separate virtual address space to processes executing on a computer in which different processes are unable to access (i.e., are inhibited from accessing) a virtual address space of another process.  Gurumoorthy therefore particularly teaches wherein the second processor is configured to separately manage virtual addresses, at which an access of an external processor is inhibited, from among virtual addresses of the buffer memory).
As per claim 5, the rejection of claim 3 is incorporated, and Gurumoorthy further particularly teaches: 
wherein the storage controller further comprises: an arbiter configured to manage an access of the first processor to the buffer memory, based on the virtual address of the buffer memory: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  The Examiner lastly notes that the system of Gurumoorthy makes use of virtual memory controlled by a processor, which by definition allocates a separate virtual address space to processes executing on a computer in which different processes are unable to access (i.e., are inhibited from accessing) a virtual address space of another process.  This means that the processor (i.e., the second processor of the storage controller) controls access to virtual memory based on whether virtual memory has been allocated to the GA; if the virtual memory sought to be accessed by an access request of the GPU of the graphics card (i.e., the first processor) is not within the GA, the access request is arbitrated to be denied.  Gurumoorthy therefore particularly teaches wherein the storage controller further comprises: an arbiter configured to manage an access of the first processor to the buffer memory, based on the virtual address of the buffer memory)
As per claim 6, the rejection of claim 3 is incorporated, and Gurumoorthy further particularly teaches:
wherein the accelerator further comprises: an arbiter configured to manage an access of the first processor to the buffer memory, based on the virtual address of the buffer memory: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  The Examiner lastly notes that the system of Gurumoorthy makes use of virtual memory controlled by a processor, which by definition allocates a separate virtual address space to processes executing on a computer in which different processes are unable to access (i.e., are inhibited from accessing) a virtual address space of another process.  From the perspective of the GPU, when a process outside of the GPU attempts to access memory allocated to the GA for the GPU, the access is arbitrated to be denied.  Gurumoorthy therefore particularly teaches wherein the accelerator further comprises: an arbiter configured to manage an access of the first processor to the buffer memory, based on the virtual address of the buffer memory).
As per claim 8, the rejection of claim 1 is incorporated, and Gurumoorthy further particularly teaches: 
wherein the storage controller further comprises: a memory management unit configured to map virtual addresses to physical addresses of the buffer memory, and wherein the memory management unit is configured to manage an access of the first processor to the buffer memory, based on the virtual addresses of the buffer memory managed by the second processor: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  The Examiner lastly notes that the system of Gurumoorthy makes use of virtual memory controlled by a processor, which by definition allocates a separate virtual address space to processes executing on a computer in which different processes are unable to access (i.e., are inhibited from accessing) a virtual address space of another process.  From the perspective of the GPU, when a process outside of the GPU attempts to access memory allocated to the GA for the GPU, the access is arbitrated to be denied.  The Examiner notes that the CPU (i.e., the second processor) manages memory operations, which means the CPU comprises a memory management unit.  Gurumoorthy therefore particularly teaches wherein the storage controller further comprises: a memory management unit configured to map virtual addresses to physical addresses of the buffer memory, and wherein the memory management unit is configured to manage an access of the first processor to the buffer memory, based on the virtual addresses of the buffer memory managed by the second processor).
As per claim 9, the rejection of claim 8 is incorporated, and Gurumoorthy further particularly teaches:
wherein the accelerator further comprises a first interface circuit configured to perform communication with the storage controller, wherein the storage controller further comprises a second interface circuit configured to perform communication with the accelerator, wherein the first communication path comprises the first interface circuit and the second interface circuit, and wherein the first processor of the accelerator is further configured to access the buffer memory through the first communication path using a first virtual address of the virtual addresses that are mapped by the memory management unit of the storage controller: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  The Examiner lastly notes that the system of Gurumoorthy makes use of virtual memory controlled by a processor, which by definition allocates a separate virtual address space to processes executing on a computer in which different processes are unable to access (i.e., are inhibited from accessing) a virtual address space of another process.  From the perspective of the GPU, when a process outside of the GPU attempts to access memory allocated to the GA for the GPU, the access is arbitrated to be denied.  Gurumoorthy therefore particularly teaches wherein the accelerator further comprises a first interface circuit configured to perform communication with the storage controller, wherein the storage controller further comprises a second interface circuit configured to perform communication with the accelerator, wherein the first communication path comprises the first interface circuit and the second interface circuit, and wherein the first processor of the accelerator is further configured to access the buffer memory through the first communication path using a first virtual address of the virtual addresses that are mapped by the memory management unit of the storage controller).
As per claim 10, the rejection of claim 1 is incorporated, and Zhao further substantially teaches:
wherein a first type of the first processor comprises a graphics processing unit (GPU), a neural network processing unit (NNPU), <and/or> a reconfigurable logic circuit: (Zhao, Abstract; FIG. 3, reference numerals 300 and 306a; and paragraphs 0047-0049, where heterogeneous computing device 300 of Zhao comprises a processing device of hardware accelerator 306a (e.g., a Graphics Processing Unit (GPU)).  Zhao therefore substantially teaches wherein a first type of the first processor comprises a graphics processing unit (GPU), a neural network processing unit (NNPU), or a reconfigurable logic circuit); and
wherein a second type of the second processor comprises a central processing unit (CPU): (Zhao, Abstract; FIG. 3, reference numerals 300, 302, and 304; and paragraphs 0047-0049 and 0056, where CPU 302 of heterogeneous processing device 300 may use host memory 304 to buffer data and results of working on execution of declared operations.  Host memory 304 is thus a buffer used as a working memory for CPU 302.  The Examiner notes that a CPU (i.e., the second processor) and a GPU (i.e., the first processor) are by definition different types of processing units.  Zhao therefore substantially teaches wherein a second type of the second processor comprises a central processing unit (CPU)). 
As per claim 11, Zhao substantially teaches a controller comprising:
a first processor: (Zhao, Abstract; FIG. 3, reference numerals 300 and 306a; and paragraphs 0047-0049, where heterogeneous computing device 300 of Zhao comprises a processing device of hardware accelerator 306a (e.g., a Graphics Processing Unit (GPU)).  Zhao therefore substantially teaches a first processor);
a second processor configured to use a buffer memory as a working memory and having a different type from the first processor: (Zhao, Abstract; FIG. 3, reference numerals 300, 302, and 304; and paragraphs 0047-0049 and 0056, where CPU 302 of heterogeneous processing device 300 may use host memory 304 to buffer data and results of working on execution of declared operations.  Host memory 304 is thus a buffer used as a working memory for CPU 302.  The Examiner notes that a CPU (i.e., the second processor) and a GPU (i.e., the first processor) are by definition different types of processing units.  Zhao therefore substantially teaches a second processor configured to use a buffer memory as a working memory and having a different type from the first processor); and
a bus electrically connecting the first processor and the second processor: (Zhao, Abstract; FIG. 3, reference numerals 300, 302, and 306a; and paragraphs 0048-0049 and 0056-0061, where CPU 302 (i.e., the second processor) and GPU 306a (i.e., the first processor) are communicatively coupled using interconnect 312.  Zhao therefore substantially teaches a bus electrically connecting the first processor and the second processor); 
wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory: (Zhao, Abstract; FIG. 5, reference numerals 502a, 502b, and 504c; FIG. 6, reference numerals 602a, 502b, 504c, 604a, 604b, 604d; and paragraphs 0056-0061, where CPU 302 (i.e., the second processor) performs iterations on data to create results that are stored in buffer partitions (e.g., buffer partitions 604a and 604d) that may be accessible to other heterogeneous processing devices (e.g., GPU 306a, which is the first processor).  The Examiner notes that buffer partitions (e.g., buffer partitions 604a and 604d) may be part of host memory 304 (i.e., the buffer memory) and are used for communication of data between different heterogeneous processors.  Zhao therefore substantially teaches wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory).
Zhao does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gurumoorthy teaches method and apparatus to reuse physical memory overlapping a graphics aperture range.
As per claim 11, Gurumoorthy particularly teaches:
wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory responsive to a request of the first processor: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  Gurumoorthy therefore particularly teaches wherein the second processor is configured to establish a first communication path between the first processor and the buffer memory responsive to a request of the first processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gurumoorthy and Zhao before them before the instant application was effectively filed, to modify the invention of Zhao to include the principles of Gurumoorthy of allocating system memory to a graphics card when additional memory is needed by the graphics card and enabling Random Access Memory (RAM) that lies in a GA ranges to remain available.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to enable efficient use of memory allocated for a graphics card and system memory allocated for other system processes (Gurumoorthy, column 4, lines 5-23).
As per claim 12, the rejection of claim 11 is incorporated, and Gurumoorthy further particularly teaches:
wherein, responsive to the request comprising a first type of access request to an unused area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the unused area to the first processor, wherein the first processor is configured to access the unused area of the buffer memory with reference to the allocated virtual address, and wherein an access of the second processor to the unused area is at least partially restricted: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  Gurumoorthy therefore particularly teaches wherein, responsive to the request comprising a first type of access request to an unused area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the unused area to the first processor, wherein the first processor is configured to access the unused area of the buffer memory with reference to the allocated virtual address, and wherein an access of the second processor to the unused area is at least partially restricted).
As per claim 13, the rejection of claim 11 is incorporated, and Gurumoorthy further particularly teaches:
wherein, responsive to the request comprising a second type of access request to an available area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the available area to the first processor,  wherein the first processor is configured to access the available area of the buffer memory with reference to the allocated virtual address, and wherein the access of the first processor to the available area is at least partially restricted: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  Gurumoorthy therefore particularly teaches wherein, responsive to the request comprising a second type of access request to an available area of the buffer memory, the second processor is configured to allocate a virtual address corresponding to at least a portion of the available area to the first processor,  wherein the first processor is configured to access the available area of the buffer memory with reference to the allocated virtual address, and wherein the access of the first processor to the available area is at least partially restricted).
As per claim 14, the rejection of claim 11 is incorporated, and Gurumoorthy further particularly teaches further comprising:
a memory management unit configured to map virtual addresses to physical addresses of the buffer memory, wherein the memory management unit is configured to manage an access of the first processor to the buffer memory, based on the virtual addresses of the buffer memory managed by the second processor: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  The Examiner lastly notes that the system of Gurumoorthy makes use of virtual memory controlled by a processor, which by definition allocates a separate virtual address space to processes executing on a computer in which different processes are unable to access (i.e., are inhibited from accessing) a virtual address space of another process.  From the perspective of the GPU, when a process outside of the GPU attempts to access memory allocated to the GA for the GPU, the access is arbitrated to be denied.  The Examiner notes that the CPU (i.e., the second processor) manages memory operations, which means the CPU comprises a memory management unit.  Gurumoorthy therefore particularly teaches a memory management unit configured to map virtual addresses to physical addresses of the buffer memory, wherein the memory management unit is configured to manage an access of the first processor to the buffer memory, based on the virtual addresses of the buffer memory managed by the second processor).
As per claim 15, the rejection of claim 11 is incorporated, and Zhao further substantially teaches:
wherein a first type of the first processor comprises a graphics processing unit (GPU), a neural network processing unit (NNPU), <and/or> a reconfigurable logic circuit: (Zhao, Abstract; FIG. 3, reference numerals 300 and 306a; and paragraphs 0047-0049, where heterogeneous computing device 300 of Zhao comprises a processing device of hardware accelerator 306a (e.g., a Graphics Processing Unit (GPU)).  Zhao therefore substantially teaches wherein a first type of the first processor comprises a graphics processing unit (GPU), a neural network processing unit (NNPU), or a reconfigurable logic circuit); and
wherein a second type of the second processor comprises a central processing unit (CPU): (Zhao, Abstract; FIG. 3, reference numerals 300, 302, and 304; and paragraphs 0047-0049 and 0056, where CPU 302 of heterogeneous processing device 300 may use host memory 304 to buffer data and results of working on execution of declared operations.  Host memory 304 is thus a buffer used as a working memory for CPU 302.  The Examiner notes that a CPU (i.e., the second processor) and a GPU (i.e., the first processor) are by definition different types of processing units.  Zhao therefore substantially teaches wherein a second type of the second processor comprises a central processing unit (CPU)). 

Claims 7 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2018/0074727 (“Zhao”) in view of U.S. Patent No. 6,525,739 (“Gurumoorthy”) and further in view of USPGPUB 2010/0149199 (“Jacoby”).
As per claim 7, the rejection of claim 1 is incorporated, but neither Zhao nor Gurumoorthy appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jacoby teaches system and method for video memory usage for general system application.
As per claim 7, Jacoby particularly teaches:
wherein the first processor is configured to use a first buffer memory as a working memory, wherein the first buffer memory is a second buffer memory, and wherein the first processor is configured to establish a second communication path between the second processor and the first buffer memory responsive to a request of the second processor: (Jacoby, Abstract; FIG. 4; and paragraphs 0036-0046, where graphics memory of a GPU (i.e., the first processor) may be allocated by the GPU for use by a CPU (i.e., the second processor) as regular system memory for the CPU in response to receiving a data transfer request from the CPU.  Jacoby therefore particularly teaches wherein the first processor is configured to use a first buffer memory as a working memory, wherein the first buffer memory is a second buffer memory, and wherein the first processor is configured to establish a second communication path between the second processor and the first buffer memory responsive to a request of the second processor)
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jacoby, Gurumoorthy, and Zhao before them before the instant application was effectively filed, to modify the combination of Gurumoorthy with Zhao to include the principles of Jacoby of allocating GPU memory for use by a CPU.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system power usage efficiency by enabling allocation of GPU memory that is unused to a CPU in order to make use of memory that would otherwise waste power while unused (Jacoby, paragraphs 0002-0003).
As per claim 21, Zhao substantially teaches a storage device comprising:
an accelerator comprising a first processor configured to use a first buffer memory as a working memory: (Zhao, Abstract; FIG. 3, reference numerals 300, 306a and 310a; and paragraphs 0047-0049, where heterogeneous computing device 300 of Zhao comprises a processing device of hardware accelerator 306a (e.g., a Graphics Processing Unit (GPU)).  GPU cache 310a is used to buffer data while hardware accelerator 306a (e.g., a GPU) performs operations.  The Examiner notes that GPU cache 310a and host memory 304 may both be made accessible to the other.  Zhao therefore substantially teaches an accelerator comprising a first processor configured to use a first buffer memory as a working memory); and
a storage controller comprising a second processor different in type from the first processor and configured to use a second buffer memory as a working memory: (Zhao, Abstract; FIG. 3, reference numerals 300, 302, and 304; and paragraphs 0047-0049 and 0056, where CPU 302 of heterogeneous processing device 300 may use host memory 304 to buffer data and results of working on execution of declared operations.  Host memory 304 is thus a buffer used as a working memory for CPU 302.  The Examiner notes that a CPU (i.e., the second processor) and a GPU (i.e., the first processor) are by definition different types of processing units.  Zhao therefore substantially teaches a storage controller comprising a second processor different in type from the first processor and configured to use a second buffer memory as a working memory);
wherein the second processor is configured to establish a second communication path between the first processor and the second buffer memory: (Zhao, Abstract; FIG. 3, reference numerals 300, 302, 304, 306a and 310a; FIG. 5, reference numerals 502a, 502b, and 504c; FIG. 6, reference numerals 602a, 502b, 504c, 604a, 604b, 604d; and paragraphs 0047-0049 and 0056-0061, where heterogeneous computing device 300 of Zhao comprises a processing device of hardware accelerator 306a (e.g., a Graphics Processing Unit (GPU)).  GPU cache 310a is used to buffer data while hardware accelerator 306a (e.g., a GPU) performs operations.  The Examiner notes that GPU cache 310a and host memory 304 may both be made accessible to the other.  In addition, (Zhao, Abstract; FIG. 5, reference numerals 502a, 502b, and 504c; FIG. 6, reference numerals 602a, 502b, 504c, 604a, 604b, 604d; and paragraphs 0056-0061) teaches where CPU 302 (i.e., the second processor) performs iterations on data to create results that are stored in buffer partitions (e.g., buffer partitions 604a and 604d) that may be accessible to other heterogeneous processing devices (e.g., GPU 306a, which is the first processor).  The Examiner notes that buffer partitions (e.g., buffer partitions 604a and 604d) may be part of host memory 304 (i.e., the buffer memory) and are used for communication of data between different heterogeneous processors.  Zhao therefore substantially teaches wherein the second processor is configured to establish a second communication path between the first processor and the second buffer memory).
Zhao does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art Gurumoorthy teaches method and apparatus to reuse physical memory overlapping a graphics aperture range.
As per claim 21, Gurumoorthy particularly teaches:
and wherein the second processor is configured to establish a second communication path between the first processor and the second buffer memory responsive to a request of the first processor: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  Gurumoorthy therefore particularly teaches and wherein the second processor is configured to establish a second communication path between the first processor and the second buffer memory responsive to a request of the first processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gurumoorthy and Zhao before them before the instant application was effectively filed, to modify the invention of Zhao to include the principles of Gurumoorthy of allocating system memory to a graphics card when additional memory is needed by the graphics card and enabling Random Access Memory (RAM) that lies in a GA ranges to remain available.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to enable efficient use of memory allocated for a graphics card and system memory allocated for other system processes (Gurumoorthy, column 4, lines 5-23).
Neither Zhao nor Gurumoorthy appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jacoby teaches system and method for video memory usage for general system application.
As per claim 21, Jacoby particularly teaches:
wherein the first processor is configured to establish a first communication path between the second processor and the first buffer memory responsive to a request of the second processor: (Jacoby, Abstract; FIG. 4; and paragraphs 0036-0046, where graphics memory of a GPU (i.e., the first processor) may be allocated by the GPU for use by a CPU (i.e., the second processor) as regular system memory for the CPU in response to receiving a data transfer request from the CPU.  Jacoby therefore particularly teaches wherein the first processor is configured to establish a first communication path between the second processor and the first buffer memory responsive to a request of the second processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jacoby, Gurumoorthy, and Zhao before them before the instant application was effectively filed, to modify the combination of Gurumoorthy with Zhao to include the principles of Jacoby of allocating GPU memory for use by a CPU.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system power usage efficiency by enabling allocation of GPU memory that is unused to a CPU in order to make use of memory that would otherwise waste power while unused (Jacoby, paragraphs 0002-0003).
As per claim 22, the rejection of claim 21 is incorporated, and Zhao further substantially teaches:
wherein the first processor is one of a graphics processing unit (GPU), a neural network processing unit (NNPU), <and/or> an FPGA: (Zhao, Abstract; FIG. 3, reference numerals 300 and 306a; and paragraphs 0047-0049, where heterogeneous computing device 300 of Zhao comprises a processing device of hardware accelerator 306a (e.g., a Graphics Processing Unit (GPU)).  Zhao therefore substantially teaches wherein the first processor is one of a graphics processing unit (GPU), a neural network processing unit (NNPU), or an FPGA; and
wherein the second processor is a central processing unit (CPU): (Zhao, Abstract; FIG. 3, reference numerals 300, 302, and 304; and paragraphs 0047-0049 and 0056, where CPU 302 of heterogeneous processing device 300 may use host memory 304 to buffer data and results of working on execution of declared operations.  Host memory 304 is thus a buffer used as a working memory for CPU 302.  The Examiner notes that a CPU (i.e., the second processor) and a GPU (i.e., the first processor) are by definition different types of processing units.  Zhao therefore substantially teaches wherein the second processor is a central processing unit (CPU)). 
As per claim 23, the rejection of claim 21 is incorporated, and Gurumoorthy further particularly teaches:
wherein the request of the first processor comprises a request to access an unused area of the second buffer memory, and wherein the second processor is configured to allocate a virtual address corresponding to at least a portion of the unused area to the first processor: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  Gurumoorthy therefore particularly teaches wherein the request of the first processor comprises a request to access an unused area of the second buffer memory, and wherein the second processor is configured to allocate a virtual address corresponding to at least a portion of the unused area to the first processor).
As per claim 24, the rejection of claim 23 is incorporated, and Gurumoorthy further particularly teaches:
wherein the first processor is configured to access the unused area of the second buffer memory with reference to the allocated virtual address, and wherein the access by the second processor to the unused area is at least partially restricted: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  Gurumoorthy therefore particularly teaches wherein the first processor is configured to access the unused area of the second buffer memory with reference to the allocated virtual address, and wherein the access by the second processor to the unused area is at least partially restricted).
As per claim 25, the rejection of claim 21 is incorporated, and Gurumoorthy further particularly teaches:
wherein the request of the first processor comprises a request to access an available area of the second buffer memory, wherein the second processor is configured to allocate a virtual address corresponding to at least a portion of the available area to the first processor in response to the request, and wherein the access by the first processor to the available area is at least partially restricted: (Gurumoorthy, Abstract; FIG. 6A; and column 3, lines 45-57, where no memory is reserved for a Graphics Aperture (GA) in an asymmetric chipset.  When additional memory is needed by a graphics card (i.e., a GPU, which is the first processor), a block of system memory is allocated by a CPU (i.e., the second processor) to the graphics card in response to a request from the graphics card for additional memory.  The CPU thus enables communication between the GPU of the graphics card and the system memory allocated to the graphics card (i.e., the buffer memory allocated by the second processor to the first processor).  The Examiner notes that system memory allocated to the graphics card is allocated using a virtual address used by the processor of the system (because processors by definition use virtual addresses); when the system memory is allocated to the GPU of the graphics card, the system memory, with its corresponding system virtual address, is allocated to the GPU of the graphics card and then added to the GART.  The Examiner further notes that system memory outside of the GA in an asymmetric system is not reserved for the GA and is thus inaccessible to the GPU of the graphics card (i.e., the first processor) until the system memory has been allocated to the GA, so access to system memory (i.e., the buffer) by the GPU of the graphics card is at least partially restricted; conversely, system memory allocated to the GPU of the graphics card becomes inaccessible to the processor (i.e., the second processor), so access to the system memory allocated to the GPU of the graphics card is restricted by the processor.  Gurumoorthy therefore particularly teaches wherein the request of the first processor comprises a request to access an available area of the second buffer memory, wherein the second processor is configured to allocate a virtual address corresponding to at least a portion of the available area to the first processor in response to the request, and wherein the access by the first processor to the available area is at least partially restricted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135